Case 1:18-cr-00274-PLM ECF No. 46 filed 02/21/19 PagelID.88 Page 1 of 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, No. 1:18-CR-274
Plaintiff,
Hon. PAUL L. MALONEY
v. U.S. District Judge

LACY LYNN ZIMMERMAN
a.k.a. LACY LYNN HAMM,

Defendant.
/

PLEA AGREEMENT
This constitutes the plea agreement between Lacy Lynn Zimmerman
(“Defendant”) and the United States Attorney’s Office for the Western District of
Michigan. The terms of the agreement are as follows:
1. Defendant Agrees to Plead Guilty. Defendant agrees to plead
guilty to Count One of the Indictment. Count One charges Defendant with

theft of firearms from federal firearms licensee in violation of Title 18, United
States Code, Section 924(m).

2. Defendant Understands the Crime. In order for Defendant to be
guilty of violating Title 18, United States Code, Sections 924(m), the following
must be true: (1) Defendant stole one or more firearms, (2) from a licensed
dealer of firearms. Defendant is pleading guilty because Defendant is guilty of

the charge described above.

 
Case 1:18-cr-00274-PLM ECF No. 46 filed 02/21/19 PagelD.89 Page 2 of 8

3. Defendant Understands the Penalty. The Court can impose the
following penalties: up to 10 years’ imprisonment, not more than three years
supervised release, and a fine of $250,000. There is a mandatory special
assessment of $100. Defendant “preps to pay the special assessment at or
before the time of sentencing unless Defendant affirmatively demonstrates to
the Court that she lacks the ability to pay.

4. Supervised Release Defined. Supervised release is a period of time
following imprisonment during which Defendant will be subject to various
restrictions and requirements. Defendant understands that if she violates one
or more of the conditions of any supervised release imposed, she may be
returned to prison for all or part of the term of supervised release, which could
result in Defendant serving a total term of imprisonment greater than the
statutory maximum stated above.

SD. Factual Basis of Guilt. Defendant and the U.S. Attorney’s Office
agree and stipulate to the following statement of facts which need not be

proven at the time of the plea or sentencing: On or about December 8, 2018,

Defendant and Matteo Adan Marroquin broke into Graafschap Hardware in
Holland, Michigan, and stole the 22 firearms listed in the Indictment from
Graafschap Hardware’s inventory. Graafschap Hardware is a federally
licensed firearms dealer. The firearms listed in the Indictment were made
outside the state of Michigan. Defendant agrees that this conduct would also

be a violation of 18 U.S.C. 922(u).

 
Case 1:18-cr-00274-PLM ECF No. 46 filed 02/21/19 PagelID.90 Page 3 of 8

6. The United States Attorney’s Office Agrees.

a. Dismissal of Other Counts/Charges. The U.S. Attorney’s
Office agrees to move to dismiss the remaining counts of the Indictment
against Defendant at the time of sentencing. Defendant agrees, however, that
in determining the sentence the Court may consider the dismissed count(s) in
determining the applicable Sentencing Guidelines range, where the sentence
should fall within the applicable guidelines range, and the propriety of any
departure from the calculated guidelines range. By this agreement Defendant
does not concede that an increased sentence or an upward departure is, in
fact, warranted.

b. Acceptance of Responsibility. The U.S. Attorney’s Office

 

agrees not to oppose Defendant’s request for a two-level reduction of her
offense level for acceptance of responsibility under U.S.S.G. § 3E1.1(a).
However, the U.S. Attorney’s Office reserves the right to object to Defendant's
request if it subsequently learns of conduct by Defendant that is inconsistent

with the criteria set forth in the Commentary to § 3E1.1. Should the Court

grant a two-level reduction as provided herein, the Government will move the
Court to grant an additional one-level reduction if the adjusted offense level is
16 or greater pursuant to § 3E1.1(b).

7. The Sentencing Guidelines. Defendant understands that,
although the United States Sentencing Guidelines (the “Guidelines”) are not
mandatory, the Court must consult the Guidelines and take them into account

when sentencing Defendant. Defendant understands that the Court, with the

 
Case 1:18-cr-00274-PLM ECF No. 46 filed 02/21/19 PagelD.91 Page 4 of 8

aid of the presentence report, will determine the facts and calculations relevant
to sentencing. Defendant understands that Defendant and Defendant’s
attorney will have the opportunity to review the presentence report and to
make objections, suggestions, and recommendations concerning the
calculation of the Guideline range and the sentence to be imposed. Defendant
further understands that the Court shall make the final determination of the
Guideline range that applies in this case, and may impose a sentence within,
above, or below the Guideline range, subject to the statutory maximum and
minimum penalties described elsewhere in this Agreement. Defendant further
understands that disagreement with the Guideline range or sentence shall not
constitute a basis for withdrawal of the plea. Defendant and the U.S.
Attorney’s Office have no agreement as to the final Sentencing Guidelines
range, and each reserves the right to argue that additional specific offense
characteristics, adjustments, and departures are appropriate.

8. Waiver of Constitutional Rights. By pleading guilty, Defendant
gives up the right to persist in a plea of not guilty and the right to a speedy and
public trial by jury or by the Court. Asa result of Defendant’s guilty plea,
there will be no trial. At any trial, whether by jury or by the Court, Defendant
would have had the following rights:

a. The right to the assistance of counsel, including, if
Defendant could not afford an attorney, the right to have the Court appoint an

attorney to represent Defendant.

 
f

))

Case 1:18-cr-00274-PLM ECF No. 46 filed 02/21/19 PageID.92 Page 5 of 8

b. The right to be presumed innocent and to have the burden of
proof placed on the Government to prove Defendant guilty beyond a reasonable
doubt.

C. The right to confront and cross-examine witnesses against
Defendant.

d. The right, if Defendant wished, to testify on Defendant’s own
behalf and present evidence in opposition to the charges, including the right to
call witnesses and to subpoena those witnesses to testify.

e. The right not to be compelled to testify, and, if Defendant
chose not to testify or present evidence, to have that choice not be used against
Defendant.

f. By pleading guilty, Defendant also gives up any and all
rights to pursue in this Court or on appeal any affirmative defenses, Fourth
Amendment or Fifth Amendment claims, and other pretrial motions that have
been filed or could be filed.

9. FOIA Requests. Defendant hereby waives all rights, whether
asserted directly or by a representative, to request or receive from any
department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including without limitation any
records that may be sought under the Freedom of Information Act, 5 U.S.C.

§ 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.
10. The Court Is Not a Party to this Agreement. Defendant

understands that the Court is not a party to this agreement and is under no

 
Case 1:18-cr-00274-PLM ECF No. 46 filed 02/21/19 PagelD.93 Page 6 of 8

obligation to accept any recommendation by the U.S. Attorney’s Office or the
parties regarding the sentence to be imposed. Defendant further understands
that, even if the Court ignores such a recommendation or imposes any
sentence up to the maximum established by statute, Defendant cannot, for
that reason, withdraw her guilty plea, and she will remain bound to fulfill all
her obligations under this agreement. Defendant understands that no one—
not the prosecutor, Defendant’s attorney, or the Court—can make a binding
prediction or promise regarding the sentence Defendant will receive, except
that it will be within the statutory minimum and maximum.

11. This Agreement Is Limited to the Parties. This agreement is
limited to the U.S. Attorney’s Office for the Western District of Michigan and
cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authority. This agreement applies only to crimes committed by
Defendant. This agreement does not apply to or preclude any past, present, or
future forfeiture or civil actions.

12. Consequences of Breach. If Defendant breaches any provision of

this agreement, including any promise of cooperation, whether before or after
sentencing, the United States shall have the right to terminate this agreement,
or deny any or all benefits to which Defendant would otherwise be entitled
under the terms of this agreement. In the event that the United States elects
to terminate this agreement, the agreement shall be considered null and void,
and the parties shall return to the same position they were in prior to the

execution of this agreement, as though no agreement ever existed. In such an

6

 
Case 1:18-cr-00274-PLM ECF No. 46 filed 02/21/19 PagelD.94 Page 7 of 8

event, Defendant shall remain liable for prosecution on all original charges,
and the United States shall be free to bring such additional charges as the law
and facts warrant. Defendant further agrees to waive and forever give up her
right to raise any claim that such a prosecution is time-barred if the
prosecution is brought within one (1) year of the breach that gives rise to the
termination of this agreement.

13. This Is the Complete Agreement. This agreement has been
entered into by both sides freely, knowingly, and voluntarily, and it
incorporates the complete understanding between the parties. No other
promises have been made, nor may any additional agreements, understandings
or conditions be entered into unless in a writing signed by all parties or on the

record in open court.

ANDREW BYERLY BIRGE
tates Attorney

ole |ia —

  

 

 

Date SALLYS\ BERENS

Assistant United States Attorney
Case 1:18-cr-00274-PLM ECF No. 46 filed 02/21/19 PagelID.95 Page 8 of 8

I have read this agreement and carefully discussed every part of it with
my attorney. I understand the terms of this agreement, and I voluntarily agree
to those terms. My attorney has advised me of my rights, of possible defenses,
of the sentencing provisions, and of the consequences of entering into this
agreement. No promises or inducements have been made to me other than
those contained in this agreement. No one has threatened or forced me in any
way to enter into this agreement. Finally, I am satisfied with the
representation of my attorney in this matter.

——~\

a i’ a hb. Yi . )
LZ. LO VA" fete) “Nn AA

Date ECs pin MERMAN
efen ant/

I am Lacy Lynn Zimmerman’s attorney. I have carefully discussed every
part of this agreement with my client. Further, I have fully advised my client
of her rights, of possible defenses, of the sentencing provisions, and of the
consequences of entering into this agreement. To my knowledge, my client’s
decision to enter into this agreement is an informed and voluntary one.

or(ro/ 20/9 hb
Date KENNETH TABLEMAN
Attorney for Defendant

 

 
